 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in order to encourage membership in a labor organization, and thus to commitan unfair labor practice within the meaning of Section 8 (a) (3) of the Act, the RespondentUnions,meaning the International and Local 363, have engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act.5.By interfering with, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondents District Lodge 57 and Local 679 haveengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication,]MUTUAL NEWSPAPER PUBLISHING COMPANY, etal.,andOFFICE EMPLOYEES INTERNATIONAL UNION, LOCALNO. 30, AFL, Petitioner. Case No. 21-RC-3195. December30, 1953DECISION AND ORDERUpon a petition duly filed, a hearing was held before ahearing officer of the National Labor Relations Board. Thehearing officer'srulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.The four enterprises involved in this proceeding are TheMutual Newspaper Publishing Company, d/b/a Los AngelesDaily Journal and the Los Angeles News; The IndependentReview Company; Telford Work, d/b/a City News ServiceofLos Angeles; and The Los Angeles Newspaper ServiceBureau, Inc.The Mutual Publishing Company publishes adailynewspaper which specializes in news of interest tothe legal profession and legal advertising.Italso does asmall amount of commercial printing and prints under con-tractThe Independent Review, a weekly newspaper alsospecializing in legal news and legal advertising.The CityNews Service is engaged in the collection and disseminationof news pertaining to the legal profession in Los AngelesCounty on behalf of45 newspapersinLos Angeles County.The Los Angeles Newspaper Service Bureau is a local non-profitadvertising agency, all of whose stockholders arenewspapers located in southern California. It solicits legaladvertising on behalf of its stockholders.The 3 corporations involved have common ownership andcommon officers and directors. Mr. Telford Work, pro-prietorof the fourth enterprise, owns no stock in any ofthe corporations, but is secretary-treasurer of each, gen-eralmanager of the largest, the Mutual Newspaper PublishingCompany, and draws salaries from 2 of the 3. The 4 compa-nies are housed in the same building and there is some di-vision of employees' time between companies. For the purpose107 NLRB No. 127. MUTUAL NEWSPAPER PUBLISHING COMPANY,et al.643of disposing of the jurisdictional issue we shall treat the 4enterprises as a single employer. 1The Employer moves to dismiss the petition on the groundsthat its operations do not affect commerce within the meaningof the Act,and that it would not effectuate the policies of theAct for the Board to assert jurisdiction herein.In the conduct of its operations,the Employer purchasesnewsprint,directly from outside the State of California, inthe value of approximately$18,000 per annum. The news-print is used in the publication of the 2 newspapers publishedby the Employer.Itpurchases a weekly mail service from theUnited Press office in Sacramento,California,and from theAssociated Court and Commercial Newspapers of Chicago.Together these services cost the Employer approximately$400 a year.Fourteen of the Daily Journal's 4,200 subscribersare located outside the State of California.The Employer sellsadvertising and other services to firms engaged in interstatecommerce, of the value of approximately$30,000 a year. TheEmployer,through the City News Services,supplies the UnitedPress with tips on local stories involving the legal profession,which the United Press may or may not follow up.For thisservice the United Press pays the Employer$50 a week.On the basis of the above factors we find that the Emplo; er'soperations affect commerce within the meaning of the Act.However, neither the Employer's indirect out-of-State sales,which amount to approximately$32,000, nor its direct out-of-Statepurchaseswhich amount to approximately$18,000,considered separately or together,are sufficiently large involume to warrant a finding that its operations have a sub-stantial enough impact upon interstate commerce for us toassert jurisdiction in this case.Nor do we believe the Em-ployer properly can be called an instrumentality or channelof interstate commerce. Upon the basis of the above factorsand on the record as a whole, we find that it would not effec-tuate the policies of the Act to assert jurisdiction in this case.2Members Murdock and Peterson agree with this findingbecause the commerce data does not meet the Board's juris-dictional standards 3 as to inflow and outflow requirements orcombinations thereof and because the Employer does notqualify as an instrumentality or channel of interstate commerceas delineated in WSBR, Inc.*In this latter connectionthey notethat the Employer subscribes to none of the interstate wireservices or syndicated feature services available to publishers.Less than 2 percent of the total news content of the Employer'slCf. Industrial Lamp Corp.,97 NLRB 1021; Florida Jafra Steel Co., 94 NLRB 387.2Cf. Palm Springs Community Television Corporation,106 NLRB 1144.3See Hollow Tree Lumber Company,91NLRB 635; Federal Diary Inc., 91 NLRB 638;Rutledge Paper Products Company,91 NLRB 625.491 NLRB 630. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDdaily newspaper consists of material supplied it by the 2interstateweeklymail services referred to above. TheEmployer receives only $210 a year from out-of-State sub-scribers and only $50 a week from the United Press for thesale of news tips to that agency.Accordingly, the Employer's motion to dismiss the petitionis granted.[The Boarddismissedthe petition.]NASH KELVINATOR CORPORATIONandINTERNATIONALGUARDS UNION OF AMERICA,Petitioner.Case No. 13-RC-3572. December 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Kenneth L.Keith, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed. 1Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, an independent guard union, seeks aunit of employees classified as watchmen at the Employer'sKenosha, Wisconsin, plant, on the ground that the watchmenare guards within the meaning of Section 9 (b) (3) of the Act.The Intervenor opposes the unit on the grounds that: (1) Itscurrent contract with Employer is a bar to this proceeding;(2) the watchmen are not guards within the meaning of the Act;and (3) the watchmen perform duties similar to those ofsafety employees whom the Petitioner has not requested to beincluded in the unit. The Employer takes no position concern-ing the requested unit.The Intervenor's current contract effective until October 1,1954, includes the watchmen in the bargaining unit with theEmployer's production and maintenance employees. Becausewe hereinafter find that the requested unit of watchmen is anappropriate guard unit within the meaning of Section 9 (b)1Local 72, United Automobile, Aircraft and Agricultural Implement Workers of America,CIO, herein called Intervenor, was permitted to intervene in this proceeding upon the basisof its current contract with Employer.107 NLRB No. 137.